Citation Nr: 0302395	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  91-38 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a chronic disorder 
producing stiffness of the joints.  

(The question of whether service connection should be granted 
for an acquired psychiatric disorder, including post-
traumatic stress disorder, will be the subject of a later 
decision.)  



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
January 1970, including service in the Republic of Vietnam.  

By a December 1983 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, denied the veteran's claim of entitlement to service 
connection for back disability which he indicated began in 
1975 or 1976.  He was notified of the decision that month.  
The veteran did not appeal that decision.  

In January 1990, the veteran claimed entitlement to service 
connection for stiffness of joints since 1984 and a back 
condition which occurred when he fell from a pole while on 
active duty.  In December 1990, the RO denied service 
connection for stiffness of the joints and continued the 
denial of service connection for a back disorder.  In 
February 1991 the veteran filed a notice of disagreement with 
the denial of service connection for stiffness of the joints.  
He was furnished a statement of the case on that issue in 
April 1991.  In August 1991, the veteran filed a substantive 
appeal and included a request for a hearing on the VA Form 1-
9 he submitted.  

In June 2000 the RO wrote to the veteran requesting 
clarification of his hearing request.  He was notified that 
if he did not respond within the next sixty days it would be 
presumed that he no longer wished to have a personal hearing 
and action on his claim would continue.  There has been no 
response from the veteran regarding the scheduling of a 
hearing.  

A decision by the RO in April 1994 continued the denial of 
service connection for stiffness in the joints on the basis 
that a chronic disorder producing the claimed symptoms was 
not manifest during service or on VA examination and that the 
claimed condition was not shown to be a residual of Agent 
Orange exposure in Vietnam.  

This decision by the Board of Veterans' Appeals (the Board) 
is limited to the question of whether the veteran is entitled 
to a grant of service connection for a chronic disorder 
producing stiffness of the joints.  The question of whether a 
grant of service connection is warranted for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder, will be the subject of a later decision to be 
entered after further development of the record is completed 
in accordance with the provisions of 38 C.F.R. § 19.9(a)(2) 
(2002).  When the development is completed the Board will 
provide notice as is required under the provisions of 
38 C.F.R. § 20.903 (2002).  

After giving notice and reviewing any response received from 
the appellant, the Board will enter a decision addressing the 
question of whether service connection should be granted for 
an acquired psychiatric disorder, including post-traumatic 
stress disorder.  In that decision, the Board will consider 
whether the veteran has any current acquired psychiatric 
disability that is related to service.  The claim will be 
reviewed under the provisions of 38 U.S.C.A. § 1110 and 
applicable regulations including 38 C.F.R. §§ 3.303, 3.304 
(2002).   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.  

2.  The veteran does not have a chronic disorder producing 
stiffness of the joints.

3.  The veteran states that his joint stiffness began many 
years after his discharge from active service, and this is 
not shown to be the result of his service, including to any 
herbicide exposure therein.



CONCLUSION OF LAW

The appellant does not have a chronic disorder producing 
stiffness of the joints that was incurred in or aggravated by 
service or which may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, and 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, and 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has a chronic disorder producing 
stiffness of the joints which is related to his active 
military service.  

The Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent law and regulations 
and their application to the evidence.  

The VCAA 

In this case, the Board is satisfied that all relevant facts 
pertaining to the veteran's claim have been properly and 
sufficiently developed.  There was a significant change in 
the applicable law on November 9, 2000, when the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  VA also issued regulations to 
implement the VCAA in August 2001.  38 C.F.R. §§ 3.102, 3.159 
and 3.326(a) (2002).  

Despite the change in the law brought about by the VCAA, a 
remand of the issue on appeal is not required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The veteran has 
received notice of the evidence and information needed to 
substantiate his claim, and the VA has made reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim.  

With respect to VA's duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, information concerning the 
appellant is of record and sufficient to complete his claim 
for benefits.  The rating decision on appeal, as well as the 
statement of the case (SOC) and supplemental statements of 
the case (SSOCs), informed the appellant of the types of 
evidence needed to substantiate his claim.  By a statement of 
the case (SOC) in April 1991 the RO informed the veteran of 
the evidence considered on his claim, the relevant law and 
regulations, the decision made, and the reasons for the 
decision.  By a rating decision of April 1994, the RO 
included consideration of the claim under Agent Orange 
criteria.  In June 2000, the RO provided the veteran with 
information concerning development of his denied claim.  He 
was informed that the claim was not well grounded - a concept 
that has since been abolished by the VCAA.  

Since then, the RO has taken steps in accord with the VCAA to 
rectify the initial denial of the claim as being not well 
grounded.  The RO furnished the veteran a letter in August 
2001 notifying him of the impact of the VCAA on his claim.  
In the letter the RO included detailed information on what 
evidence was necessary to support the claim, VA's duty to 
assist in obtaining evidence for the claim, what 
responsibilities the veteran had with regard to development 
of the claim, what VA was prepared to do to assist him in 
development of the claim, when and where to send additional 
evidence, and what assistance was available from VA should he 
have any question whatsoever, including by providing him a 
toll free telephone number to call for further information.  
In August 2002, the veteran was provided notice that 
transference of his claims file to the Board was pending and 
that he could still request a hearing, send additional 
evidence directly to the Board, and/or appoint or change a 
representative.  

VA's duty to notify the appellant also includes the duty to 
tell him what evidence, if any, he is responsible for 
submitting to substantiate his claim and what development the 
VA would do.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  That was done in this case.  The August 2001 letter 
specifically informed the appellant what was needed from him 
and what VA would obtain on his behalf.  For example, the 
letter told him that VA would help obtain medical records, 
employment records, or records from other Federal agencies.  
The appellant was informed that he was responsible for 
providing sufficient information to VA so records could be 
requested.  

VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  At every stage 
of the process, he was informed of the information and 
evidence needed to substantiate this claim, and VA has 
complied with its notification requirements.  The appellant 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.  In 
sum, the veteran has been informed regarding what evidence is 
necessary to establish service connection, what evidence the 
veteran could furnish, whether there was any evidence the VA 
might obtain for the veteran, and what efforts VA was willing 
to undertake to assist the veteran in the development of the 
claim.  The RO obtained all relevant medical records from 
every source referenced by the appellant.  The only treatment 
he has reported receiving is through VA, and those records 
were obtained.

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2002). 

In this case, the appellant was provided a VA examination in 
1990.  The examiner did not, however, render any opinions as 
to the etiology of the claimed disorder.  However, under the 
VCAA, further development is not warranted for the following 
reasons.  First, there is no medical evidence that the 
veteran currently has a recognized medical disorder 
accounting for his complaints.  Second, there is a lack of 
evidence of persistent symptoms.  VA outpatient records for 
treatment through 2000 fail to show consistent or repetitive 
complaints.  In fact, since this claim was initially denied 
in 1991, there are few, if any, pertinent complaints.  Third, 
even accepting that the veteran has some joint stiffness, 
which, it must be noted, he has not stated with any degree of 
specificity in many years, there is absolutely no indication 
in the record that his complaints are possibly related to his 
military service.  As discussed in more detail below, the 
veteran himself admits that these symptoms did not begin 
until many years after his separation from service.  

At no time has the veteran argued that there is additional 
evidence which is available that has not been obtained.  On 
the basis of this and for the other reasons cited above 
regarding actions by the RO, the Board finds that no 
additional notification or development action is required 
under the VCAA.  The development of the claim has been 
consistent with the requirements of the VCAA specifically 
concerning notice. 

Law and Regulations-Generally

The veteran seeks entitlement to service connection for a 
chronic disorder producing stiffness of the joints.  Here, 
service connection may be granted for an injury or disability 
resulting from personal injury or disease incurred in or 
aggravated by active service; service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2002).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  When 
a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 1991& Supp. 2002).  

In the case of a veteran exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected: Chloracne or other 
acneform disease consistent with chloracne; Type 2 Diabetes; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx or trachea); and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2001); 66 Fed. Reg. 
23,166, 23,168 - 23,169 (May 8, 2001).  On December 27, 2001, 
38 U.S.C.A. § 1116 was amended to add Diabetes Mellitus Type 
2 to the list of presumptive diseases as due to herbicide 
exposure, and to provide a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era.  See Pub. L. No. 107-103, 115 Stat. 976 (2001). 



Factual Background and Analysis

The veteran has not been diagnosed with, nor does he claim to 
have, any disorder that is subject to presumptive service 
connection on an herbicide basis.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309(e).  Entitlement to service connection for a 
chronic disorder producing stiffness of the joints on a 
presumptive basis is therefore denied.  

The veteran is not precluded, however, from proving that a 
chronic disorder producing stiffness of the joints resulted 
from exposure to herbicides in service under the provisions 
of 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The service medical records are negative for any evidence of 
a chronic disorder producing stiffness of the joints.  The 
Board acknowledges that the veteran had some isolated 
musculoskeletal complaints in service, but these were related 
to acute situations, for example following acute hand trauma.  
There is no mention of any chronic disorder producing 
stiffness of the joints either during service or on the 
discharge medical examination.  The report of the separation 
medical examination in December 1969 is negative for evidence 
of a chronic disorder producing stiffness of the joints 
either in the medical history report or among the clinical 
evaluation findings.  Therefore, onset in service is not 
factually shown.  

Further, when the veteran was examined by VA in November 
1983, a chronic disorder producing stiffness of the joints 
was not manifest.  When filing his claim, the veteran stated 
that these symptoms began in 1984, but the first medical 
evidence showing such complaints was the 1990 VA examination.  
Regardless, there is no post-service diagnosis of a chronic 
disorder producing stiffness of the joints, and none of the 
medical records on file suggest a relationship between any 
post service musculoskeletal disorder and the veteran's 
active service.  The veteran's complaints of joint stiffness 
are symptoms and not a medical disorder in and of themselves.  
In order to warrant service connection, there must be a 
diagnosis accounting for his complaints, and there is none.

A degenerative disease such as arthritis may produce the 
stiffness of joints of which the veteran complains, but there 
were no degenerative changes noted during service or for many 
years thereafter.  For example, the veteran's spine and 
extremities were all normal on the medical examination on his 
separation from service.  The fact that degenerative spine 
changes were shown many years after service is not supportive 
of the claim.  Although for certain chronic disorders, such 
as arthritis, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service, that is not the case 
here.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  The degenerative spine changes were initially shown 
many years after service and no clinician has provided a 
nexus between them and the veteran's active service.  38 
U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2002).  

The veteran has essentially alleged that his performance of 
active military service, including, as the claim has been 
interpreted, his exposure to Agent Orange in Vietnam, 
resulted in a chronic disorder producing stiffness of the 
joints.  It is noteworthy that in his claim for service 
connection for a chronic disorder producing stiffness of the 
joints in January 1990 the veteran specifically claimed 
"STIFFNESS OF JOINTS SINCE 1984."  It must be recalled that 
the veteran was discharged from service in 1970.  Indeed, on 
VA examination in April 1990 the veteran complained of 
stiffness in the joints.  There was no diagnosis of a chronic 
disorder producing stiffness of the joints even then and the 
objective findings on that examination are not suggestive of 
such a diagnosis.  The medical evidence further does not 
include any reported pertinent symptom prior to 1990 which 
might support the veteran's argument that he has a chronic 
disorder producing stiffness of the joints related to 
service.  In any event no clinician has diagnosed or 
attributed to service a chronic disorder producing stiffness 
of the joints.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) in service injury or disease, or a service-
connected disability; and (3) medical evidence of a nexus 
between the service or a service-connected disability and the 
current disability.  Cf. Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Here, the Board's observation that a chronic disorder 
producing stiffness of the joints has not been shown present 
currently - let alone related by a clinician to service - is 
entirely consistent with all the evidence of record except 
that included in the veteran's statements and contentions.  
However, as the veteran has not been shown to be a medical 
expert, he is not qualified to express an authoritative and 
probative opinion regarding any medical causation.  As it is 
the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet.App. 
134, 137 (1994), the appellant's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical issues.  See also Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  Although the 
veteran has been encouraged to produce supporting medical 
evidence, the evidence fails to establish that it is at least 
as likely as not that the veteran has a chronic disorder 
producing stiffness of the joints that resulted from any 
incidence of service.  To the contrary, none of the medical 
evidence is supportive of the claim that the veteran has a 
chronic disorder producing stiffness of the joints which is 
of service etiology.  In this case, the competent evidence 
consisting of the negative service medical records and post 
service medical reports when viewed as a whole, 
overwhelmingly indicate that the veteran does not have a 
chronic disorder producing stiffness of the joints which may 
be related to service.  

With respect to the contention that the veteran has a chronic 
disorder producing stiffness of the joints caused by exposure 
to Agent Orange, the Board notes that the record contains no 
medical or scientific evidence supportive of this contention.  
Moreover, the Secretary of VA has determined, based on a 
report by the National Academy of Sciences in February 1999, 
that there is no positive association between exposure to 
herbicides and any other condition for which it has not 
specifically determined that a presumption of service 
connection is warranted.  See 64 Fed. Reg. 59,232- 59,243 
(Nov. 2, 1999).  A chronic disorder producing stiffness of 
the joints is not included with the disabilities for which a 
presumption of service connection is warranted, even under 
the most recent liberalizing regulations cited in the law and 
regulations section.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
chronic disorder producing stiffness of the joints, including 
on the basis of exposure to herbicides in service.  In 
reaching its decision, the Board has considered the doctrine 
of reasonable doubt, however, as the evidence is not in 
equipoise, or evenly balanced, the doctrine is not for 
application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  Accordingly, the claim is denied.  

















	(CONTINUED ON NEXT PAGE)



ORDER

The claim of entitlement to service connection for a chronic 
disorder producing stiffness of the joints is denied.  



		
	MICHELLE L. KANE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

